DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 05/14/2021.  In virtue of the communication:
Claims 1-7 are present in the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-7 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an LED constant-current driver circuit, comprising a plurality of driver modules, the number of the plurality of driver modules being n which is a positive integer greater than 1, wherein a power input end of a first driver module is connected to an input power supply, and a data input end of the first driver module receives data frames, and wherein a power output end of the first driver module is connected to a power input end of a second driver module, and a data output end of the first driver module is connected to a data input end of the second driver module, and the second to a n.sub.th driver modules are connected stage by stage in series; each series-connected driver module divides the voltage of the input power supply in series to obtain a working voltage, and outputs the voltage to a next driver module connected therewith; the first driver module acquires display data of a current stage, and sends a data frame to the second driver module; the second driver module performs level conversion on the data frame output by the first driver module according to the input voltage of the data frame to obtain a recognizable data frame, extracts corresponding current stage display data from the recognizable data frame, and sends a data frame to the third driver module, and this process is performed stage by stage in series until the n.sub.th driver module; and each driver module controls an LED light therein to display according to the corresponding current stage display data, so that the current flowing through the LED light can be kept constant when the LED light is switched on, and a difference between the voltage of the power input end and the voltage of the power output end is kept constant when the LED light is switched on and off” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-7 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Williams (U.S. Pub. 2016/0198533 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844